ORDER

PER CURIAM.
AND NOW, this 23rd day of July, 2001, there having been filed with this Court by Speroula P. Fotiades her verified Statement of Resignation dated June 6, 2001, stating that she desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of Speroula P. Fotiades be and it is hereby *490accepted and she is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania; and it is further ORDERED that she shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.